             Case 1:18-cv-03735-JMF Document 58 Filed 04/12/19 Page 1 of 5
                   T H E L AW O F F I C E O F R U T H C A M
                                         AT T O R N E Y AT L AW

                                  2 0 3 0 E A S T 4 T H S T R E E T, S U I T E 2 1 8 A
                                            S A N TA A NA , C A 9 2 7 0 5
                                                      _________
                                                 TEL: (714) 488-9934
                                                 FAX: (714) 782-6032
                                                     ____________
                                             cam lawyer@protonmail.com



                                                                                 The Law Office of Ruth Cam
                                                                                 Ruth Cam, Esq.
                                                                                 2030 E. 4th Street, Suite 218 A
                                                                                 Santa Ana, CA 92705
                                                                                          April 12, 2019
VIA ECF
To Honorable Judge Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007
Furman_NYSDChambers@nysd.uscourts.gov

       RE: REQUEST TO ADMIT AN ADDITIONAL EXHIBIT
       Case #: 1:18-cv-03735: AJ Energy LLC vs Woori America Bank, et al.

Dear Honorable Judge Jesse M. Furman:

The Law Office of Ruth Cam respectfully submits this letter brief in response to the Court’s direction to
the parties to brief the Affidavit that was submitted on March 28, 2019 in the above-referenced
litigation. The letter brief is filed on behalf of Plaintiff AJ Energy LLC, (“AJ Energy”) in response to
why the Affidavit submitted, March 28, 2019, should not be considered untimely. It should be
considered Exhibit 13 to the First Amended Complaint and/or as an attachment to our last 10-page
opposition to Woori Bank’s Motion for Sanctions.

                                        SUMMARY OF ARGUMENT

1.      Plaintiff submitted a deposition by Christian Sewing, Chief Executive Officer of Deutsche Bank
AG Frankfurt Germany, March 28, 2019 to the Southern District of New York Court. The case was filed
on behalf of Plaintiff AJ Energy, LLC to recover funds in the amount of Eight Billion Euros, which were
stolen by Woori Bank.

2.     The Affidavit is highly relevant to the litigation above. We hereby request the affidavit to be
accepted by the Court as it is a crucial evidentiary document in support of AJ Energy’s allegations in
general. Further the submitted affidavit confirms, as we stated in our operative Complaint and in each of
our opposition against opposing party’s motions. As we stated, Mohamed Kaba’s affidavits, is confirmed
as being fraudulent.
           2030 E. 4th Street Suite 218A , Santa Ana CA, 92705 /    (714) 488-9934 / camlawyer@protonmail.com
             Case 1:18-cv-03735-JMF Document 58 Filed 04/12/19 Page 2 of 5



3.     Again, as we repeatedly stated Deutsch Bank, New York has no capabilities to review or access
any transactions which took or are taking place in Deutsche Bank, AG in Frankfurt, Germany
(hereinafter Deutsch Bank AG).

4.      The affidavit provided by Deutsche Bank is certified as to content and signature by the
Landgericht (comparable to State Court in the US) in Frankfurt am Main, Germany and complies with
the requirements of the Hague Convention from 1961, (Convention de la Haye du 5 October du 1961)
as presented on the last page with the seal of the Court.

5.       There are several reasons this affidavit has not been submitted until now. As it is an important
Exhibit supporting our case, we did not believe that we should have waited until the Discovery Process
started.

6.    When AJ Energy approached us with the case, we were made aware that a couple of Law Firms
had begun to file a complaint against Woori Bank. Unfortunately, they, either through ignorance or
incompetence, filed the case in Orange County California against Woori America Bank. We reviewed
the complaint and saw that the main Defendant, Woori Bank was not even included in their latest
complaint.

7.     We spend hour after hour with Plaintiff AJ Energy, learning about the details of the case. When we
felt that we had sufficient knowledge and understanding of the case, we requested that AJ Energy
provide us with as many supporting documents as he could produce.

8. While AJ Energy was obtaining and providing more and more documents supporting our
Complaint, we further contacted NRG and its attorneys to learn the details of the case filed in South
Korea for Three Billion Euros.

9.    Opposing Party relies on two defenses. First, they are claiming the amount is unrealistic and too
high and a theft of this magnitude cannot happen. Secondly, they rely on at best irrelevant, but more
likely intentionally false affidavits.

10.    Plaintiff continues to question why Defendant has yet to contact Deutsche Bank, AG Frankfurt
and request a name who confirms Defendant’s allegations.

11.    Plaintiff has stated from the beginning of the case that the affidavits submitted by Mohammed
Kaba of Deutsche Bank, New York, could and did and does not have access to ANY transactions which
were or are conducted by Deutsche Bank AG in Frankfurt, Germany. As Mr. Kaba submitted two
affidavits, it is very unlikely that he simply made a mistake as to the content of his affidavits.

12. The same applies to the document produced by a nameless employee of Deutsche Bank in Seoul,
South Korea, which again falsely states that the transactions never happened. The unnamed person who
provided the Korean document also does not have ANY access to transactions involving Deutsche Bank
AG in Frankfurt, Germany. Any copies of transactions submitted by Defendants as Exhibits, supplied by
Deutsche Bank, Seoul cannot be authentic, as Deutsch Bank AG, Frankfurt Germany, Woori Bank and
the Central Bank of South Korea are the only entities that can be in the possession of any transaction
records relating to this matter.
              Case 1:18-cv-03735-JMF Document 58 Filed 04/12/19 Page 3 of 5



                   THE AFFIDAVIT BY DEUTSCHE BANK IS NOT UNTIMELY

13.     Plaintiff AJ Energy has been in close contact with Deutsche Bank AG, Frankfurt, Germany. As is
well documented Deutsche Bank AG, Frankfurt made headlines in the financial press due to several
issues plaguing the Bank in 2018.

14.   In April 2018, Affiant Christian Sewing was appointed CEO of Deutsch Bank AG. It was well
known that Deutsche Bank AG was involved in legal issues which lead to a change in leadership.

15. Around this time Chancellor Angela Merkel’s Finance Minister Olaf Stolz began to regularly
meet with the new leadership at Deutsche Bank in regard to restructuring the Bank and further
discussing a potential merger with the German Commerzbank, AG.

16.     One of the major concerns was that the German Government wanted to establish a large bank
which would be able to withstand another financial crisis as it happened in 2008. The political goal was
and is to establish a bank large enough to withstand another economic slowdown or worse, a crisis.

17.     There is a plethora of articles about the matter in the media. This is easily Googleable.

18.      During this time Christian Sewing was extremely busy assembling a new leadership team and
handle the complexities of the large, planned merger with Commerzbank, AG.

19.      While Plaintiff was able to discuss the matter of the stolen funds with Christian Sewing, it was
not able to obtain a requested affidavit regarding Woori Bank’s theft.

20.      By now Deutsch Bank, AG has a new leadership team and the merger is moving forward.

21.    Deutsche Bank, AG’s new leadership thoroughly researched and investigated the matter again to
confirm that everything had taken place as documented. After the affidavit was prepared, Deutsch Bank,
AG got it stamped and certified by the Landgericht in Frankfurt am Main, Germany.

22.      Only Plaintiff, its business partners in South Korea, Deutsche Bank, AG Frankfurt, Germany
and Woori Bank have direct knowledge of the matter at issue in this case. It is apparent that Woori Bank
will fight to keep the stolen funds and try to hide the theft. There is however one institution that also has
proof of the transactions. This institution is the Central Bank of South Korea. Plaintiff is planning to
obtain copies of the transactions from said Central Bank.

  THE AFFIDAVIT IS RELEVANT TO THE PENDING MOTIONS AND THE DECISION OF
                         THIS HONORABLE COURT



23.       While Plaintiff is not required to give detailed factual allegations, it has done so in this matter.
The statement of the claim must include plausible, factual allegations concerning all material elements
of a claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
              Case 1:18-cv-03735-JMF Document 58 Filed 04/12/19 Page 4 of 5



24.       In this case Plaintiff has gone out of its way to provide not only plausible factual allegations
and supported these allegations with Exhibits. Defendant’s only rebuttal is to claim over and over that
Plaintiff’s allegations and exhibits must be false as a theft involving this large an amount in damage, is
simply not possible. Therefore, Defendants claim, incorrectly that Plaintiff’s case must be made up.

25.     Further Defendant submitted at least Three verifiably false affidavits. The other exhibits filed in
opposition to AJ Energies Complaint are mostly articles pulled from the internet. Only one transaction
record supposedly provided by Deutsche Bank, Seoul was submitted and is also verifiably false.

26.     The affidavit is based on personal knowledge by Deutsche Bank AG, CEO Christian Sewing.
The affiant is also familiar with the transaction records supporting Plaintiff’s case against Woori Bank.
Sewing confirms the account numbers, SWIFT Codes and all other documents showing that both the
Three Billion Euros transaction and the Five Billion Euros happened exactly as Plaintiff alleges.

27.      Christian Sewing also swears that the common account number W1024001KR, referred to
repeatedly in the Complaint, still exists and has never been closed or blocked. During Discovery
Plaintiff will be able to produce the records showing the details of the common account used by Woori
Bank to defraud AJ Energy.

28.      Further Plaintiff’s Complaint is plausible. Plausibility refers to the scope of allegations; if
allegations are so general that they cover a wide range of conduct, much of it innocent and Plaintiffs
have not provided plausible allegations, see Speaker v. U.S. Dept. of H&HS Ctrs.for Disease Control &
Prevention, 623 F.3d 1371, 1384-85 (11th Cir.2010)

29.     Here Plaintiff has made allegations narrow in scope, by showing how the theft was committed
and supported its allegations with exhibits.

30.       AJ Energy’s allegations also lead to a reasonable interference of liability. A claim is plausible
on its face when the Plaintiff pleads factual content that allows the Court to draw a reasonable inference
that the Defendant is liable for the alleged misconduct. See Iqbal, 556 U.S. at 678.

31.       Plaintiff has alleged that Defendant stole Eight Billion Euros from Plaintiff. The allegations are
plausible on the face of the Complaint. Woori Banks statements that the amount is too high to be at all
factual is incorrect. Defendant kept the funds it was supposed to transfer to AJ Energy where in fact
never deposited into AJ Energy’s account.

32.    Christian Sewing clearly states in his affidavit that no subsidiaries of Deutsch Bank, AG have
knowledge of or access to any transaction conducted by Deutsch Bank, AG on behalf of a client.

33.        Further, Deutsche Bank, AG had submitted a letter to support the case (Case No.
2017/5093457) regarding the theft of the Three Billion Euros in South Korea. Defendants had argued
that the letter was forged. In this affidavit Sewing confirms that this letter was indeed signed by him and
sent to Seoul.
                Case 1:18-cv-03735-JMF Document 58 Filed 04/12/19 Page 5 of 5



34.        Finally, admitting the affidavit in support of Plaintiff’s claim does not prejudice the opposing
party. As they are in fact in possession of the same exhibits submitted by Plaintiff with its complaint and
the oppositions to Defendant’s Motion to Dismiss and Motion for Sanctions. The affidavit would have
been produced during discovery at the latest. By submitting the affidavit now, Defendants are able to
more realistically evaluate their defense.

35.       FRCP 11(a); see 8 U.S.C. §1445(a) states that generally, the Plaintiff does not need to verify
its complaint or attach affidavits. Verification is necessary only when specifically required by rule or
statute.

36.      Plaintiff, after submitting its opposition to the Motion to Dismiss and the Motion for Sanctions
filed by Defendants, believes this affidavit will be helpful to this Court in rendering a decision.

37.     Defendants claims that the Complaint is entirely comprised out of made-up allegations. Plaintiff
has submitted this affidavit to show that a non-party with direct and personal knowledge of the theft is
supporting the allegation set forth by Plaintiff.

                                             CONCLUSION

38.     Plaintiff believes that this affidavit, made under oath by a professional and credible person,
shows Defendants are attempting to achieve a dismissal of the case in order to avoid liability for the
large amount of money stolen from Plaintiff. Woori Bank is clearly willing to go to great lengths, which
include the submission of fraudulent affidavits to obtain a Dismissal.

Respectfully,

Ruth Cam, Esq.




Attorney for Plaintiff AJ Energy, LLC
